Citation Nr: 0923185	
Decision Date: 06/19/09    Archive Date: 06/23/09

DOCKET NO.  07-00 793	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD).

2. Entitlement to service connection for carpal tunnel 
syndrome of the bilateral hands/wrists.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

R. Poulson, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1989 to January 
2006.  Service could not be verified from November 1979 
through February 1989, although the Veteran's service 
treatment records contain an October 1979 entrance 
examination.

This matter is before the Board of Veterans' Appeals (Board) 
from a March 2006 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Waco, Texas, which 
denied service connection for COPD and carpal tunnel syndrome 
of the bilateral hands/wrists.  This decision was issued to 
the Veteran and his service representative in April 2006.  
Although the Veteran initially requested a Board 
videoconference hearing in November 2006, his service 
representative subsequently withdrew that request in December 
2006 correspondence.  See 38 C.F.R. § 20.704.

In a June 2007 rating decision, the RO denied the Veteran's 
claims of service connection for bilateral flat feet and for 
diabetes mellitus.  Although the Veteran timely disagreed 
with this decision in September 2007, he did not perfect an 
appeal on these issues.  The Board notes that the VA Form 646 
filed by the Veteran's representative limited this appeal to 
the Veteran's claims of service connection for COPD and for 
carpal tunnel syndrome of the bilateral hands/wrists.  
Accordingly, issues pertaining to service connection for 
bilateral flat feet and diabetes mellitus are not in 
appellate status.  See also Percy v. Shinseki, No. 05-2961 
(U.S. Vet. App. Apr. 17, 2009) (holding that a substantive 
appeal is not a jurisdiction-conferring document).    

In a February 2009 decision, the Board granted service 
connection for residuals of bilateral ankle sprains and 
assigned a 10 percent rating to each ankle.  The RO also 
granted the Veteran's claim of entitlement to a total 
disability rating based on individual unemployability (TDIU) 
in February 2007.  There is no subsequent correspondence from 
the Veteran expressing disagreement with the ratings or 
effective dates assigned.  Accordingly, issues relating to 
bilateral ankle sprains and a TDIU are no longer in appellate 
status.  See Grantham v. Brown, 114 F .3d 1156 (1997).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required on his part.


REMAND

A review of the claims file shows that the Veteran has 
received any VCAA notice with respect to either his claim of 
service connection for COPD or his claim of service 
connection for carpal tunnel syndrome of the bilateral 
hands/wrists.  Thus, on remand, the RO/AMC must take steps to 
fulfill VA's duties under the Veterans Claims Assistance Act 
of 2000 (VCAA) to notify and assist the Veteran with respect 
to his claims.    

The Board also finds that additional development is warranted 
to address the merits of the Veteran's claim of service 
connection for COPD.  38 C.F.R. § 19.9 (2008).  

The Veteran currently is service-connected for asthma and 
sleep apnea.  Service treatment records establish that the 
Veteran was treated several times for shortness of breath.  
Purified protein derivative (PPD) testing in May 2001 was 
positive.  The Veteran was diagnosed as having COPD in 
October 2001.  An August 2003 treatment record indicates that 
the Veteran reported a previous emergency room visit for a 
"pulmonary problem."  A September 2005 VA pre-discharge 
examination report indicates that the claims file was 
reviewed; however, there is no reference to the in-service 
COPD diagnosis in the September 2005 examination report.  The 
VA examiner found no active COPD.

The Veteran has contended that he was exposed to asbestos 
during active service.  Although it is not entirely clear 
from the Veteran's statements, he may be alleging that his 
COPD is due to his alleged in-service asbestos exposure.  
This must be clarified on remand by the RO/AMC.  It is 
pertinent to note that, while the RO decision that is the 
subject of this appeal denied service connection for COPD 
under a different theory, different theories that pertain to 
the same benefit constitute the same claim.  See generally 
Robinson v. Mansfield, 21 Vet. App. 545 (2008).

The Board finds that the medical opinion of record is 
inadequate to fairly adjudicate this appeal.  On remand, the 
Veteran should be afforded a pulmonary examination that 
includes an opinion addressing the question of whether he has 
COPD which could be attributed to active service or any 
incident of such service, to include his service-connected 
asthma and sleep apnea as well as his alleged in-service 
asbestos exposure.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and/or his 
service representative and ask if he is 
seeking service connection for COPD as 
secondary to in-service asbestos 
exposure.  If so, then the Veteran must 
be asked to provide any relevant 
information regarding his alleged in-
service asbestos exposure, to include 
where, how and when such exposure 
occurred.  

2.  Provide the Veteran and his service 
representative with appropriate VCAA 
notice on the claims of service 
connection for COPD, including as 
secondary to in-service asbestos 
exposure, and for carpal tunnel syndrome 
of the bilateral hands/wrists.  See 
Dingess v. Nicholson, 19 Vet. App. 473, 
484, 486 (2006).  This notice also must 
include a discussion of the amendment to 
38 C.F.R. § 3.310 effective October 10, 
2006, for the purpose of implementing the 
holding in Allen v. Brown, 7 Vet. App. 
439 (1995), for secondary service 
connection on the basis of the 
aggravation of a nonservice-connected 
disorder by service-connected disability.  
See 71 Fed. Reg. 52744 (2006).  

3.  Schedule the Veteran for appropriate 
examination to determine the nature, 
extent, and etiology of his claimed COPD.  
The claims file must be provided to the 
examiner for review.  All appropriate 
testing should be conducted.  Based on a 
review of the claims file and the results 
of the Veteran's physical examination, 
the examiner should be asked to opine 
whether COPD, if diagnosed, had its onset 
in active service or is related to any 
incident of such service, to include the 
Veteran's claimed in-service asbestos 
exposure.  the examiner should identify 
and distinguish to the extent possible 
the manifestations of COPD from all other 
respiratory problems.  The examiner also 
should opine whether it is at least as 
likely as not that the Veteran's COPD, if 
diagnosed, was caused or aggravated by 
his service-connected asthma and/or 
service-connected sleep apnea.  The 
examiner is advised that aggravation is 
defined for legal purposes as a worsening 
of the underlying condition beyond its 
natural progression versus a temporary 
flare-up of symptoms.    

If the examiner finds that the 
Veteran's COPD was aggravated beyond 
its natural progression by his service-
connected asthma or service-connected 
sleep apnea, then the examiner is asked 
to provide to the extent possible an 
opinion as to approximate baseline 
level of severity of the Veteran's COPD 
(e.g., mild, moderate) prior to the 
onset of aggravation.

4.  Thereafter, readjudicate the claims 
of service connection for COPD and for 
carpal tunnel syndrome of the bilateral 
hands/wrists.  If the benefits sought on 
appeal remain denied, the Veteran and his 
service representative should be provided 
a supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2009).



______________________________________________
MICHAEL T. OSBORNE
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


